Citation Nr: 1108599	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-01 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August [redacted], 2005, for the initial grant of Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from April 1946 to April 1949 and from July 1950 to January 1968.  The Veteran died in early 2001.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the above claim.

This matter was previously before the Board in June 2009 at which time it was remanded for additional development.  It is now returned to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is the surviving spouse of the Veteran who died in early 2001.

2.  Following the death of the Veteran, on August [redacted], 2005, the RO received the appellant's claim for DIC benefits.

3.  In November 2005, the appellant was awarded DIC benefits effective August [redacted], 2005, the date of receipt of the appellant's claim.





CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to August [redacted], 2005, for the initial grant of DIC benefits have not been met.  38 U.S.C.A. §§ 5100, 5111(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.31, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide.

However, VCAA notice is not required in every case.  The United States Court of Appeals for Veterans Claims (Court) recently held, for example, that such notice is not required under circumstances where a claim for service connection is granted, a rating and effective date are assigned, and the claimant files an appeal as to the effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105, and 38 C.F.R. § 3.103 are for application.  Id.

In this case, the appellant's earlier effective date essentially falls within this fact pattern.  Following receipt of notification of the November 2005 grant of DIC benefits, the appellant perfected a timely appeal with respect to the assignment of the August [redacted], 2005, effective date for the payment of that award.  Consequently, no section 5103(a) notice is required for the appellant's earlier effective date claim. As for the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103, the record shows that the appellant has been provided an October 2006 Statement of the Case that contains notice of VA's effective date communication, her appellate rights, a summary of relevant evidence, citations to applicable law (38 C.F.R. § 3.400), and a discussion of the reasons for the decision made by the agency of original jurisdiction.  Hence, the procedural requirements of the law have been satisfied.  No further due process development is required. 

 Earlier effective date

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2010).

The effective date of an award of DIC compensation for a surviving spouse of a Veteran who died in service is the first day of the month fixed by the Secretary concerned as the date of actual or presumed death, but only if the claim is received within one year after the date the initial report of actual death or finding of presumed death was made.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(c)(1).

The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31.

VA is required to look to all communications from the appellant which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  Such informal claim, however, must identify the benefit sought.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196 (1992).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  "Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2010).

The law and regulations provide that VA shall pay DIC benefits to the surviving spouse, children, and parents of a Veteran who died on active duty.  38 U.S.C.A. §§ 1301, 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.5 (2010).

The term "surviving spouse" means a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3), (31) (West 2002); 38 C.F.R. § 3.50 (c) (2010).

A Certificate of Death of record reveals that the Veteran died in early 2001.  The Veteran's claims file is devoid of any communication from the appellant following the date of the Veteran's death until August [redacted], 2005, at which time the appellant's claim for DIC benefits was received by the RO.

In response to the DIC application submitted, by rating action of the RO dated in November 2005, the RO granted service connection for the cause of the Veteran's death, and established basic eligibility to Dependents' Educational Assistance.

In February 2006, the appellant disagreed with the effective date of the grant of DIC  benefits, asserting that at the time of the Veteran's death, she had no idea that this benefit existed.  She indicated that had she known of the availability of such benefits, she would have applied earlier.  She added that the only way she found out about it was by chance conversation with a neighbor.  She concluded that the effective date should be in early 2001, on the first day of the month following the death of the Veteran.

A VA Memorandum dated in August 2009 shows that a search of the record revealed no evidence of correspondence from the appellant indicating that she had applied for death benefits from VA prior to August [redacted], 2005.

In a letter dated in September 2009, the appellant reiterated that she did not retain any proof of her communication with the RO regarding the notification of her husband's death in 2001.  She did note that she had called and made notification which resulted in her husband's retirement benefits ceasing and her survivor's benefits starting.  She added that at that time, her Social Security benefits were adjusted accordingly.  She noted that her husband's name had been posted in the Semper Fidelis Memorandum for Retired Marines, Volume 45 Number 3, page 21 (Year 2001).  She provided a copy of an undated memorial certificate from President Bush recognizing the Veteran's service.

On review of all evidence of record, the Board finds that an effective date for the payment of the appellant's DIC award can be no earlier than August [redacted], 2005.  As indicated above, there is no evidence of record of the intent on the appellant's behalf to seek DIC benefits prior to August [redacted], 2005.  Based on the foregoing, the Board finds that the evidence of record does not show that the appellant ever intended to file a claim for DIC benefits prior to that date.

The Board recognizes that the appellant has asserted that she called and notified VA of the death of her husband, which resulted in his benefits being discontinued and her survivor's benefits beginning.  As noted above, in August 2009, VA issued a formal finding that a search conducted failed to produce evidence of correspondence from the appellant indicating that she had applied for death benefits from VA prior to August [redacted], 2005.   In this regard, government officials are presumed to have performed their regular duties in a regular manner.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  There is no evidence of record that the appellant filed a claim for DIC benefits prior to August [redacted], 2005.  The burden is upon the party asserting an administrative irregularity to produce evidence to rebut the presumption.  The appellant has not done so.  The mere assertion of a failure to correctly perform regular duties is not sufficient to rebut the presumption.  Id.

While the Appellant is certainly credible to report that she called and notified the RO of the Veteran's death, the United States Court of Appeals for the Federal Circuit (Federal  Circuit) has held that applications for benefits must be in writing.  See Rodriguez v. West, 189 F.3d 1351, 1353-1354 (Fed. Cir. 1999); Wrightsman Petroleum Co. v. United States, 92 Ct. Cl. 217, 35 F. Supp. 86, 96 (1940) (citation omitted) (as many employees can work on a single case, and because of the shortness of the memory of man, and for many other reasons, only a written claim is sufficient to meet the requirements of the statute and the need it intended to fill.).  Because it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefor, the RO granted the earliest effective date for the DIC benefits that the law allows.  Rodriquez, 189 F. 3d at 1354.

In light of the evidence of record, as a matter of law, the appellant is precluded from being awarded an effective date prior to the date of receipt of her claim for DIC benefits.  The Board has no authority to award a benefit to a claimant that has no basis under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

The appellant also contends that it is unfair to deny her application for an earlier effective date for DIC benefits because she was not aware that the benefits existed.  In this regard, she appears to be raising an argument couched in equity.  While certainly sympathetic to such an argument, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey, 6 Vet. App. at 416.  The Board can only determine whether the appellant meets all of the requirements of the benefit being sought and, if she is not entitled to the benefit as specified by the statutes enacted by Congress and VA's implementing regulations, the benefit cannot be awarded regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In reaching this decision, the Board does not wish in any way to diminish the Veteran's heroic service.  However, the Board has no option but to decide this claim in accordance with the applicable law.  Thus, as the appellant's original DIC claim was received at the RO on August [redacted], 2005, there is no legal basis to award an effective date earlier than the date of receipt of the claim.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Mason v. Principi, 16 Vet. App. at 132; Sabonis, 6 Vet. App. at 430.


ORDER

An effective date prior to August [redacted], 2005, for the grant of DIC benefits is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


